Exhibit 10.4
EXECUTION COPY
SECURITIES PURCHASE AGREEMENT
     This Securities Purchase Agreement (this “Agreement”) is made as of
October 6, 2008, by and among Panda Ethanol, Inc., Nevada corporation (the
“Company”), and PLC II, LLC, a Delaware limited liability company (the
“Investor”).
     WHEREAS, the Company desires to sell and issue to the Investor, and the
Investor desires to purchase and acquire from the Company, securities of the
Company as described in this Agreement on the terms and subject to the
conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises, the respective
representations, warranties and agreements set forth in this Agreement, and
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the parties hereby agree
as follow:
ARTICLE I
DEFINITIONS
     1.1 Definitions. As used herein, the following terms shall have the
respective meanings ascribed to them below:
     “Certificate of Designations” shall mean the Certificate of Designations of
the Series A Convertible Preferred Stock, attached hereto as Exhibit A.
     “Closing” has the meaning ascribed to such term in Section 2.1.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and any successor statute thereto.
     “Company Disclosure Schedule” shall mean that certain schedule attached
hereto as Annex I qualifying the representations and warranties contained in
Article III.
     “Company Material Adverse Effect” shall mean any event, condition or
contingency that has had, or is reasonably likely to have, a material adverse
effect on the business, assets, liabilities, results of operations, prospects or
financial condition of the Company and its Subsidiaries, taken as a whole..
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time, and all regulations promulgated thereunder.
     “Interim Completion Waiver” shall mean that certain Waiver to Financing
Agreement and Depositary and Disbursement Agreement, dated as of October 6,
2008, by and among Panda Hereford Ethanol, L.P., Société Générale, as
Administrative Agent, and the Majority Lenders.
     “GAAP” shall mean United States generally accepted accounting principles,
consistently applied.

 



--------------------------------------------------------------------------------



 



     “Governmental Authority” shall mean any federal, state, municipal or other
governmental authority, department, commission, board, agency or other
instrumentality.
     “Governmental Rules” shall mean all laws, statutes, rules, regulations,
codes, ordinances, writs, orders or decrees of any Governmental Authority.
     “Lien” shall mean a lien, claim, charge, security interest or encumbrance
of any kind other than restrictions on transfer as provided under applicable
securities laws.
     “Person” shall mean any individual, corporation, partnership, limited
liability company, limited liability partnership, joint venture, estate, trust,
cooperative, foundation, union, syndicate, league, consortium, coalition,
committee, society, firm, company or other enterprise, association, organization
or other entity or Governmental Authority.
     “Registration Rights Agreement” shall mean the Registration Rights
Agreement, by and between the Company and the Investor, in the form of Exhibit B
hereto.
     “SEC” shall mean the Securities and Exchange Commission.
     “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time, and all regulations promulgated thereunder.
     “Subsidiary” shall mean, when used with respect to any Person, any other
Person, whether incorporated or unincorporated, of which (i) more than fifty
percent of the securities or other ownership interests or (ii) securities or
other interests having by their terms ordinary voting power to elect more than
fifty percent of the board of directors or others performing similar functions
with respect to such corporation or other organization, is directly or
indirectly owned or controlled by such Person or by any one or more of its
Subsidiaries.
     “Transaction Documents” shall mean (i) the Registration Rights Agreement,
the Certificate of Designations and the Warrant and (ii) those other agreements,
certificates and documents entered into or delivered between the Investor and
the Company related to, ancillary to, or in connection with this Agreement, the
Registration Rights Agreement, the Certificate of Designations or the Warrant.
     “Warrant” shall mean the Common Stock Purchase Warrant, attached hereto as
Exhibit C.
ARTICLE II
PURCHASE AND SALE; CLOSING
     2.1 Sale and Issuance of Securities. Subject to the terms and conditions of
this Agreement, the Investor agrees to purchase and acquire at the Closing, and
the Company agrees to sell and issue to the Investor at the Closing, for the
aggregate purchase price set forth herein, 25,000 shares of the Company’s
Series A Convertible Preferred Stock (the “Series A Preferred Stock”), 6,515,471
shares of the Company’s Common Stock (the “Common Stock”), and the Warrant.

2



--------------------------------------------------------------------------------



 



     2.2 Closing. The purchase and sale of the securities (the “Closing”) shall
take place at the offices of the Company at 4100 Spring Valley Road, Suite 1002,
Dallas, Texas 75244, or such other place as may be agreed upon by the parties.
At the Closing, upon and subject to the terms and conditions of this Agreement,
the Company shall deliver to the Investor (i) a certificate representing the
Series A Preferred Stock that the Investor is purchasing and the Warrant against
payment of $2,500,000 by wire transfer to the account specified in writing by
the Company, and (ii) a certificate representing the Common Stock that the
Investor is purchasing upon conversion of the outstanding principal and accrued
interest under that certain Promissory Note of the Company, dated July 29, 2008,
payable to the order of Panda Energy International, Inc. (the “Promissory
Note”), against cancellation of the Promissory Note. The loan agreement pursuant
to which the Promissory Note was issued will also terminate as contemplated in
Section 6.13 of this Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     Except as set forth on the Company Disclosure Schedule, which when read
together with this Article III shall be deemed to be representations and
warranties by the Company, the Company hereby represents and warrants to the
Investor as follows:
     3.1 Organization; Good Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada. The Company has the corporate power and authority to conduct its
business as now being conducted and is duly qualified to do business and is in
good standing as a foreign corporation in all jurisdictions in which the nature
of the business conducted by it, and/or the character of the assets owned or
leased by it, makes such qualification necessary, except for those jurisdictions
in which the failure to be so qualified or to be in good standing would not,
individually or in the aggregate, limit the Company’s ability to consummate the
transactions hereby contemplated or have a Company Material Adverse Effect.
     3.2 Subsidiaries. Each of the Company’s Subsidiaries is set forth on
Section 3.2 of the Company Disclosure Schedule and is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization. Each of the Company’s Subsidiaries has
the power and authority to conduct its business as now being conducted and is
duly qualified to do business and is in good standing as a foreign corporation
or other legal entity in all jurisdictions in which the nature of the business
conducted by it, and/or the character of the assets owned or leased by it, makes
such qualification necessary, except for those jurisdictions in which the
failure to be so qualified or to be in good standing would not, individually or
in the aggregate, limit the Company’s ability to consummate the transactions
hereby contemplated or have a Company Material Adverse Effect. When used in
Sections 3.5 through 3.16, the term “Company” shall include the Company and each
of its Subsidiaries
     3.3 Authority; Execution and Delivery; Enforceability. The Company has the
corporate power and authority to execute and deliver this Agreement and the
Transaction Documents and to consummate the transactions hereby and thereby
contemplated. The execution and delivery by the Company of this Agreement and
the Transaction Documents and the consummation by the Company of the
transactions hereby and thereby contemplated have been authorized by all
necessary corporate action of the Company. The Company has duly executed

3



--------------------------------------------------------------------------------



 



and delivered this Agreement and the Transaction Documents, and, assuming the
due execution and delivery of this Agreement and the Transaction Documents by
each party thereto (other than the Company), this Agreement and the Transaction
Documents constitute valid and binding obligations of the Company and are
enforceable against the Company in accordance with its and their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws relating
to or affecting creditors’ rights generally or general equitable principles
(whether considered in a proceeding at equity or in law).
     3.4 Capitalization. (a) Prior to giving effect to the transactions
contemplated by this Agreement, the Company is authorized to issue 250,000,000
shares of Common Stock, 31,770,193 of which are issued and outstanding as of the
date hereof, and 100,000,000 shares of Preferred Stock, of which 100,000 shares
have been designated Series A Convertible Preferred Stock and none of which are
issued and outstanding as of the date hereof.
     (b) The outstanding shares of Common Stock are all duly and validly
authorized and issued, fully paid and nonassessable. All outstanding Common
Stock, options and other securities of the Company were issued in accordance
with the registration or qualification provisions of the Securities Act and any
relevant state securities laws (including, without limitation, anti-fraud
provisions) or, subject in part to the truth and accuracy of each purchaser’s
representations to the Company at the time of the purchase thereof, pursuant to
valid exemptions therefrom.
     (c) The shares of Series A Preferred Stock and Common Stock when issued to
Investor in accordance with the terms of this Agreement shall be legally and
validly issued, fully paid and non-assessable, free and clear of all Liens. The
shares of Common Stock issuable upon conversion of the Series A Preferred Stock
and issuable upon exercise of the Warrants have been duly and validly reserved
on the books and records of the Company and, when issued upon conversion of the
Series A Preferred Stock in accordance with the terms of the Certificate of
Designations or when issued upon exercise of the Warrants in accordance with the
terms thereof, as the case may be, and applicable Governmental Rules, shall be
legally and validly issued, fully paid and nonassessable, free and clear of all
Liens.
     (d) Except as set forth on the Company Disclosure Schedule, there are no
outstanding options, warrants, rights (including conversion or preemptive
rights) or agreements for the purchase or acquisition from the Company of any
shares of its capital stock. No holder of shares of Common Stock or any other
security of the Company or any other person is entitled to any preemptive right,
right of first refusal or similar right as a result of the issuance of the
securities contemplated by this Agreement or otherwise, nor is the Company a
party to or aware of any voting trust, agreement or arrangement the holders of
voting stock of the Company affecting the exercise of the voting rights of such
stock.
     3.5 Non-Contravention. Neither the execution and delivery of this Agreement
and the Transaction Documents by the Company, nor the consummation of the
transactions hereby and thereby contemplated by the Company, will (i) constitute
any violation or breach of the articles of incorporation or the by-laws (or
comparable organizational documents in the case of Subsidiaries) of the Company;
(ii) constitute a default under or a violation or breach of, or result in the
acceleration of any obligation under, any provision of any contract to which the
Company

4



--------------------------------------------------------------------------------



 



is a party or by which any of the assets of the Company may be affected;
(iii) assuming the consents and approvals described in Section 3.6 have been
received, violate any Governmental Rules affecting the Company; or (iv) result
in the creation of any Lien on any of the assets of the Company, other than, in
the case of foregoing clauses (ii), (iii), and (iv), those defaults, violations,
breaches, accelerations and Liens which, individually or in the aggregate, would
not have a Company Material Adverse Effect.
     3.6 Consents and Approvals. Except as set forth in the Company Disclosure
Schedule, no consent, approval or authorization of, or declaration, filing or
registration with, any Governmental Authority or any other Person is required on
behalf of the Company in connection with the execution, delivery or performance
of this Agreement and the Transaction Documents or the consummation of the
transactions contemplated hereby and thereby, other than such consents,
approvals and authorizations of, and declarations, filings and registrations the
failure of which to obtain, make or otherwise effect which would not,
individually or in the aggregate, result in a Company Material Adverse Effect.
     3.7 SEC Reports and Financial Statements. (a) The Company has filed all
forms, reports and documents required to be filed by it with the SEC since
November 13, 2006 (collectively, the “SEC Reports”). The SEC Reports (i) were
prepared in all material respects in accordance with the requirements of the
Securities Act or the Exchange Act, as the case may be; and (ii) did not at the
time they were filed contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements made therein, in the light of the circumstances under which
they were made, not misleading.
     (b) Each of the financial statements (including, in each case, any notes
thereto) contained in the SEC Reports (the “Financial Statements”) (i) was
prepared from the books of account and other financial records of the Company,
(ii) was prepared in accordance with GAAP applied on a consistent basis
throughout the periods indicated (except as may be indicated in the notes
thereto) and (iii) presented fairly in all material respects the financial
position of the Company as at the respective dates thereof and the results of
its operations and its cash flows for the respective periods indicated therein
except as otherwise noted therein (subject, in the case of unaudited statements,
to the omission of footnotes and normal and recurring year-end adjustments which
were not and are not expected, individually or in the aggregate, to have a
Company Material Adverse Effect).
     (c) Except for liabilities and obligations reflected on the June 30, 2008
balance sheet of the Company included in the SEC Reports (including the notes
thereto), liabilities and obligations disclosed in the SEC Reports (including
exhibits thereto) filed prior to the date of this Agreement and other
liabilities and obligations incurred in the ordinary course of business since
June 30, 2008, the Company has no liabilities or obligations of any nature
(whether accrued, absolute, contingent or otherwise) of a nature required to be
disclosed on a balance sheet prepared in accordance with GAAP which,
individually or in the aggregate, would cause a Company Material Adverse Effect.
     3.8 Litigation. There is no action, suit, proceeding or investigation
pending or, to the Company’s knowledge, currently threatened against the Company
that questions the validity of this Agreement, the Transaction Documents or the
right of the Company to enter into such

5



--------------------------------------------------------------------------------



 



agreements or to consummate the transactions contemplated hereby or thereby. The
Company is not subject to or in default under any judgment, order, writ,
agreement, injunction or decree of any court or Governmental Authority.
     3.9 No Finder. Except as set forth in the Company Disclosure Schedule,
neither the Company, nor any party acting on its behalf, has paid or become
obligated to pay any fee or commission to any broker, finder or intermediary for
or on account of the transactions contemplated hereby.
      3.10 Exempt Offering. Subject in part to the truth and accuracy of the
Investor’s representations set forth in Article IV of this Agreement, the offer,
sale and issuance of the securities, as contemplated by and in conformity with
this Agreement are exempt from the registration requirements of Section 5 of the
Securities Act by virtue of Section 4(2) thereof, and from the registration or
qualification requirements of any other applicable federal or state securities
laws, and the issuance of the Common Stock upon conversion of the Series A
Preferred Stock in accordance with the Certificate of Designations and upon
exercise of the Warrant in accordance with the terms therein will be exempt from
such registration and qualification requirements, and neither the Company nor
any authorized agent acting on its behalf will take any action hereafter that
would cause the loss of such exemption.
     3.11 Agreements. Other than as attached as an exhibit to the Company’s
public filings with the SEC, the Company is not a party to, and none of its
properties, rights or assets are bound by, any material contract, agreement,
lease, power of attorney, guaranty, surety arrangement, or other commitment,
whether written or oral.
     3.12 Related-Party Transactions. No employee, officer or director of the
Company or member of his or her immediate family is indebted to the Company, nor
is the Company indebted (or committed to make loans or extend or guarantee
credit) to any of them. Except as set forth in the Company’s SEC filings, none
of such persons and no “affiliate” or “associate” (as those terms are defined in
Rule 405 promulgated under the 1933 Act) of any such person has had any direct
or indirect ownership interest in, or other material interest in the Company, or
any firm or corporation (i) with which the Company is affiliated, (ii) with
which the Company has a business relationship, (iii) that competes with the
Company, (iv) which purchases from or sells, licenses or furnishes to the
Company any goods, property or services; or (v) which is a party to any contract
or agreement to which the Company is a party or by which it may be bound or
affected; provided, however that no representation or warranty is made with
respect to stock in publicly traded companies that may compete with the Company
owned by employees, officers or directors of the Company and members of their
immediate families.
     3.13 Title to Property and Assets. The Company has good and marketable
title to all of its properties and assets, in each case, except as set forth in
the SEC filings and except for liens arising from current taxes not yet due and
payable, free and clear of any mortgages, pledges, liens, encumbrances, security
interests or charges of any kind.
     3.14 Tax Returns, Payments and Elections. The Company has filed all tax
returns and reports (including information returns and reports) as required by
law. These returns and reports are true and correct in all material respects.
The Company has paid all taxes and other assessments due, except those contested
by it in good faith. The provision for taxes of the

6



--------------------------------------------------------------------------------



 



Company as shown in the Financial Statements is adequate for taxes due or
accrued as of the date thereof. The Company has not elected to be treated as a
Subchapter S corporation pursuant to Section 1362(a) of the Code, nor has it
made any other elections pursuant to the Code (other than elections that relate
solely to methods of accounting, depreciation or amortization) that would have a
material effect on the Company, its financial condition, its business as
presently conducted or proposed to be conducted or any of its properties or
material assets. Since the date of the Financial Statements, the Company has not
incurred any taxes, assessments or governmental charges other than in the
ordinary course of business. The Company has withheld or collected from each
payment made to each of its employees, the amount of all taxes (including, but
not limited to, federal income taxes, Federal Insurance Contribution Act taxes
and Federal Unemployment Tax Act taxes) required to be withheld or collected
therefrom, and has paid the same to the proper tax receiving officers or
authorized depositories.
     3.15 Insurance. All insurance policies maintained by the Company are in
full force and effect and the Company is not in default of any provision
thereof. The Company has not received notice from any issuer of any such
insurance policies of its intention to cancel or refusal to renew any policy
issued by it.
     3.16 Disclosure. None of this Agreement or any other statements or
certificates made or delivered to the Investor in connection herewith and the
transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements herein
or therein, in light of the circumstances in which they were made, not
misleading.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
     The Investor hereby represents and warrants to the Company as follows:
     4.1 Organization and Good Standing. The Investor is duly organized, validly
existing and in good standing under the laws of its jurisdiction of formation.
     4.2 Corporate Authority; Execution and Delivery; Enforceability. The
Investor has the requisite power and authority to execute and deliver this
Agreement and the Transaction Documents to which it is a party and to consummate
the transactions hereby and thereby contemplated. The execution and delivery by
the Investor of this Agreement and the Transaction Documents to which it is a
party and the consummation by the Investor of the transactions hereby and
thereby contemplated have been authorized by all necessary action (corporate or
otherwise). The Investor has duly executed and delivered this Agreement and the
Transaction Documents to which it is a party, and, assuming the due execution
and delivery of this Agreement and the Transaction Documents by each party
thereto (other than the Investor), this Agreement and the Transaction Documents
to which it is a party constitute valid and binding obligations of the Investor
and are enforceable against the Investor in accordance with its and their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally or general equitable
principles (whether considered in a proceeding at equity or in law).

7



--------------------------------------------------------------------------------



 



     4.3 Non-Contravention. Neither the execution and delivery of this Agreement
or the Transaction Documents to which it is a party by the Investor, nor the
consummation of the transactions hereby or thereby contemplated by the Investor,
will (i) constitute any violation or breach of the organizational documents of
the Investor; or (ii) violate any Government Rule affecting the Investor, other
than any such violations which, individually or in the aggregate, would not
prevent the Investor from consummating the transactions contemplated by this
Agreement and the Transaction Documents.
     4.4 Consents and Approvals. No consent, approval or authorization of, or
declaration, filing or registration with, any Governmental Authority or third
party is required on behalf of the Investor in connection with the execution,
delivery or performance of this Agreement or the Transaction Documents to which
it is a party and all documents contemplated hereby or thereby or the
transactions contemplated hereby and thereby, other than such consents,
approvals and authorizations of, and declarations, filings and registrations
with, third parties that are required to report beneficial ownership of the
Company’s Common Stock which will be filed with the appropriate Governmental
Authority or the failure of which to obtain, make or otherwise effect which
would not, individually or in the aggregate, prevent the Investor from
consummating the transactions contemplated by this Agreement and the Transaction
Documents.
     4.5 Litigation. There is no action, suit, claim, proceeding, arbitration or
investigation pending or, to the knowledge of the Investor, threatened against
or affecting the Investor with respect to the propriety or validity of the
transactions contemplated hereby.
     4.6 No Finder. Neither the Investor nor any party acting on the Investor’s
behalf has paid or become obligated to pay any fee or commission to any broker,
finder or intermediary for or on account of the transactions contemplated
hereby.
     4.7 Investment Representations. The Investor hereby acknowledges and agrees
that the securities purchased hereunder will not be registered under the
Securities Act or any state securities laws and may not be offered or sold
except pursuant to registration or an exemption from the registration
requirements of the Securities Act and all applicable state securities laws. In
this connection, the Investor understands Rule 144 promulgated under the
Securities Act, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act.
     4.8 Accredited Investor The Investor represents that: (i) the Investor is
an “accredited investor” (as such term is defined in Regulation D under the
Securities Act) and is acquiring the securities for its own account, for
investment purposes only, and not with a view to the resale or offer for sale
thereof or with any present intention of distributing or selling or offering for
sale any of such securities; and (ii) the Investor is capable of bearing the
economic risk of such investment, including a complete loss of the investment in
the securities.
ARTICLE V
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PARTIES
     5.1 Conditions to Investor’s Obligations at the Closing. The obligation of
the Investor to purchase the securities being purchased by it under Article II
of this Agreement is subject to

8



--------------------------------------------------------------------------------



 



the fulfillment of each of the following conditions, any or all of which may be
waived in whole or in part by the Investor:
     (a) The Company shall have performed and complied in all material respects
with all agreements, obligations and conditions contained in this Agreement that
are required to be performed or complied by it on or before the Closing.
     (b) The Certificate of Designations shall have been duly filed with and
accepted by the Secretary of State of the State of Nevada.
     (c) The Interim Completion Waiver shall have contemporaneously been deemed
effective in accordance with its terms.
     (d) The Company shall have executed and delivered the Registration Rights
Agreement.
     (e) All authorizations, approvals or permits, if any, of any Governmental
Authority that are required in connection with the lawful issuance and sale of
the securities pursuant to this Agreement shall be duly obtained and effective
as of the Closing.
     (f) The Company shall have executed and delivered the Warrant.
     (g) The Company shall have delivered to the Investor (i) a certificate
representing the Series A Preferred Stock to be purchased by the Investor, and
(ii) a certificate representing the Common Stock to be purchased by the
Investor, each which shall be issued in the Investor’s name.
     5.2 Conditions to Company’s Obligations at the Closing. The obligation of
the Company to issue the securities being issued by it under Article II of this
Agreement is subject to the fulfillment of each of the following conditions, any
or all of which may be waived in whole or in part by the Company:
     (a) The Investor shall have performed and complied in all material respects
with all agreements, obligations and conditions contained in this Agreement that
are required to be performed or complied by it on or before the Closing.
     (b) All authorizations, approvals or permits, if any, of any Governmental
Authority that are required in connection with the lawful issuance and sale of
the securities pursuant to this Agreement shall be duly obtained and effective
as of the Closing.
     (c) The Investor shall have executed and delivered the Registration Rights
Agreement.
     (d) The Investor shall have delivered the purchase price for the securities
purchased hereunder in accordance with Section 2.2 of this Agreement.

9



--------------------------------------------------------------------------------



 



ARTICLE VI
MISCELLANEOUS
     6.1 Survival. The warranties, representations and covenants of the Company
and Investors contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the Closing and shall in no way be
affected by any investigation of the subject matter thereof made by or on behalf
of the Investors or the Company.
     6.2 Expenses. Irrespective of whether the Closing is effected, the Company
shall pay all costs and expenses that it incurs with respect to the negotiation,
execution, delivery and performance of this Agreement. If the Closing is
effected, the Company shall reimburse the Investor for all reasonable
out-of-pocket expenses incurred by the Investors in connection therewith. If any
action at law or in equity is necessary to enforce or interpret the terms of
this Agreement or the Transaction Documents, the prevailing party shall be
entitled to reasonable attorney’s fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.
     6.3 Use of Proceeds. The net proceeds from the sale of the securities
issued by the Company hereunder shall be used for general and administrative
purposes.
     6.4 Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns. This Agreement may not be
assigned by the Company or the Investor without the prior written consent of the
other party. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.
     6.5 Governing Law. This Agreement shall be governed by and construed under
the laws of the State of Texas without application of principles of conflicts of
law.
     6.6 No Modification Except in Writing. This Agreement shall not be changed,
modified, or amended except by a writing signed by the party to be affected by
such change, modification or amendment, and this Agreement may not be discharged
except by performance in accordance with its terms or by a writing signed by the
party to which performance is to be rendered.
     6.7 Entire Agreement. This Agreement, together with any Schedules and
Exhibits hereto, sets forth the entire agreement and understanding among the
parties as to the subject matter hereof and merges and supersedes all prior
discussions, agreements and understandings of every kind and nature among them.
     6.8 Severability. If any provision of this Agreement or the application of
any provision hereof to any person or circumstances is held invalid, the
remainder of this Agreement and the application of such provision to other
persons or circumstances shall not be affected unless the provision held invalid
shall substantially impair the benefits of the remaining portions of this
Agreement.

10



--------------------------------------------------------------------------------



 



     6.9 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
     6.10 Captions. The captions appearing in this Agreement are inserted only
as a matter of convenience and for reference and in no way define, limit or
describe the scope and intent of this Agreement or any of the provisions hereof.
     6.11 Specific Performance. The parties hereto hereby agree than in addition
to any other rights a party may have hereunder, such party may seek specific
performance of the terms hereof and that any breach or threatened breach of this
Agreement shall be the proper subject of a temporary or permanent injunction or
restraining order. If a party or its assigns institutes any action or proceeding
to specifically enforce the provisions hereof, any person against whom such
action or proceeding is brought hereby waives the claim or defense therein that
such party or such personal representative has an adequate remedy at law, and
such person shall not offer in any such action or proceeding the claim or
defense that such remedy at law exists.
     6.12 Termination. This Agreement may be terminated at any time on or after
October 8, 2008, by either party with written notice to the other party in the
event the Closing has not taken place.
     6.13 Loan Agreement. The Company acknowledges that at Closing, upon
cancellation of the Promissory Note, the Amended and Restated Loan Agreement
dated July 29, 2008 between the Company and Panda Energy International, Inc.
shall immediately terminate and the Company will have no further rights to
request borrowings thereunder.
[SIGNATURE PAGE FOLLOWS]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

              THE COMPANY:       PANDA ETHANOL, INC.
 
       
 
  By:   /s/ Darol Lindloff
 
 
 
 
  Name:   Darol Lindloff
 
  Title:   President and CEO
 
            THE INVESTOR:       PLC II, LLC
 
       
 
  By:   /s/ William C. Nordland
 
 
 
 
  Name:   William C. Nordland
 
  Title:   Senior Vice President

12



--------------------------------------------------------------------------------



 



ANNEX I
COMPANY DISCLOSURE SCHEDULE

13



--------------------------------------------------------------------------------



 



3.2 Subsidiaries of Panda Ethanol, Inc.
Each Subsidiary is formed and organized under the laws of the State of Delaware.
Panda Ethanol Acquisitions, LLC
Panda Ethanol Holdings, LLC
Panda Ethanol Management, LLC
Panda Ethanol Pool, LLC
Panda Global Services Haskell, LLC
Panda Global Services Hereford, LLC
Panda Global Services Lincoln, LLC
Panda Global Services Muleshoe, LLC
Panda Global Services Sherman, LLC
Panda Global Services Yuma, LLC
Panda Grain, LLC
Panda Haskell I, LLC
Panda Haskell II, LLC
Panda Haskell Ethanol, L.P.
Panda Haskell Holdings, LLC
Panda Hereford Ethanol, L.P.
Panda Hereford Holdings, LLC
Panda Lincoln Holdings, LLC
Panda Muleshoe Ethanol, LLC
Panda Muleshoe Holdings, LLC
Panda Sherman I, LLC
Panda Sherman II, LLC
Panda Sherman Ethanol, L.P.
Panda Sherman Holdings, LLC
Panda Transportation Company, LLC
Panda Yuma I, LLC
Panda Yuma II, LLC
Panda Yuma Ethanol, L.P.
Panda Yuma Holdings, LLC
PEI Lincoln I, LLC
PEI Lincoln II, LLC
PEI Lincoln Ethanol, L.P.
PGS Ethanol Holdings, LLC
PHE I, LLC
PHE II, LLC

14



--------------------------------------------------------------------------------



 



3.4 Capitalization
Options to acquire 470,000 shares of Common Stock granted under the Company’s
2006 Amended and Restated Long-Term Incentive Plan are outstanding.
Each outstanding options has an exercise price of $2 per share; vest 50% on
December 31, 2008 and the remainder on December 31, 2009; and expire on
April 18, 2018, unless sooner terminated in accordance with their terms.
A maximum of 3,333,333 shares of Common Stock may be issued under the Plan.
Warrant to be issued to Balkan Ventures LLC exercisable for a number of shares
of Common Stock equal to 7.5% of the outstanding Common Stock at Closing,
calculated on a fully diluted basis and taking into account the issuance of all
the securities contemplated by this Agreement. This warrant is identical to the
Warrant except as to the number of shares of Common Stock subject thereto.
3.6 Filings with Governmental Authorities
Filing of the Certificate of Designations with the Secretary of State of the
State of Nevada
Filings, registrations and declarations required by the Registration Rights
Agreement
Filings pursuant to the Section 13 of the Securities and Exchange Act of 1934
and the rules and regulations promulgated thereunder that require disclosure of
this Agreement, the Transaction Documents and transactions contemplated hereby
and thereby, including Current Reports on Form 8-K
Any filings pursuant to Regulation D of the Securities Act of 1933 and
applicable state securities law that may be deemed necessary or advisable
3.9 Fees
The Company engaged Imperial Capital LLC and Energy Capital Solutions to advise
the Company with respect to certain financing matters. The Company is not
obligated to pay any fees or commissions pursuant to its engagement with respect
to the transactions contemplated by this Agreement and the Transaction
Documents.

15



--------------------------------------------------------------------------------



 



EXHIBIT A
CERTIFICATE OF DESIGNATIONS

16



--------------------------------------------------------------------------------



 



EXHIBIT B
REGISTRATION RIGHTS AGREEMENT

17



--------------------------------------------------------------------------------



 



EXHIBIT C
WARRANT

18